

115 HR 768 IH: To require the United States Postal Service to designate a single, unique ZIP code for Miami Lakes, Florida.
U.S. House of Representatives
2017-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 768IN THE HOUSE OF REPRESENTATIVESJanuary 31, 2017Mr. Diaz-Balart introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo require the United States Postal Service to designate a single, unique ZIP code for Miami Lakes,
			 Florida.
	
 1.ZIP Code for Miami Lakes, FloridaNot later than September 30, 2017, the United States Postal Service shall designate a single, unique ZIP code for, as nearly as practicable, for Miami Lakes, Florida.
		